DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US 20160315502) in view of Tamura et al. (US 2011/0102125)

Re Claim 1; Xing discloses a wireless power transfer device with EMI suppression, (Fig. 1)  comprising: 
a power conversion circuit board (1.0); 
a wireless power transfer coil group assembly (1.2); and 
 an energy transmission part shell (1.5) with a stable electric potential; 
wherein the power conversion circuit board (1.0) is connected to the wireless power transfer coil group assembly (1.2) through a high-frequency power cable (1.1); 
 the energy transmission part shell (1.5) is close to the wireless power transfer coil group assembly; 
and the energy transmission part shell (1.5) is connected to a low-alternating current (AC) impedance direct current (DC) plane of the power conversion circuit board through a conductor. (As shown in Fig. 1, the cable 1.1 is a two-conductor cable and because a power conversion circuit board is an AC device, ground and L1 is needed to connect the coil and the shell 1.5and 1.5 must be grounded in order to resonate the coil and complete the circuit.)
Xing does not disclose an eddy current damper (ECD) with a stable electric potential, the ECD is close to the wireless power transfer coil group assembly; 
However, Tamura an eddy current damper (ECD) 11a-D with a stable electric potential, the ECD is close to the wireless power transfer coil group assembly (13a);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have protected the transmitting coil of Xing with the coil ECD disclosed by Tamura, motivated by the desire to reduce an eddy current so that maximum amount of power is transferred to the load when needed. (Par 0074 of Tamura)

Re Claim 2; Xing discloses wherein the high-frequency power cable comprises at least one basic unit for low-loss transmission of high-frequency AC; and a space of each of the at least one basic unit constitutes an inductance-capacitance low-pass filter. (Fig. 2 to 7. However, Fig. 2 shows the space)

Re Claim 3; Xing discloses wherein each of the at least one basic unit comprises at least one forward high-frequency low-loss wire and at least one reverse high-frequency low-loss wire; a spatial structure between the at least one forward high-frequency low-loss wire and the at least one reverse high-frequency low-loss wire is a parallel structure, a twisted structure, a stranded structure, a knitted structure, a spiral structure or a combination thereof; the at least one forward high-frequency low-loss wire and the at least one reverse high-frequency low-loss wire are respectively connected in series to the wireless power transfer coil group assembly; and the number of the at least one forward high-frequency low-loss wire is different from that of the at least one reverse high-frequency low-loss wire; the at least one forward high-frequency low-loss wire and the at least one reverse high-frequency low-loss wire cling to each other to form a capacitor; and the inductance-capacitance low-pass filter formed by the space of each of the at least one basic unit is a distributed inductance-capacitance low-pass filter configured to suppress electromagnetic interference (EMI). (Fig. 2 to 7)

Re Claim 4; Xing discloses wherein each of the at least one basic unit comprises at least one forward high-frequency low-loss wire, a magnetic conductive material and at least one reverse high-frequency low-loss wire; a spatial structure between the at least one forward high-frequency low-loss wire and the magnetic conductive material and the at least one reverse high-frequency low-loss wire is a parallel structure, a twisted structure, a stranded structure, a knitted structure, a spiral structure or a combination thereof; the at least one forward high-frequency low-loss wire and the at least one reverse high-frequency low-loss wire are respectively connected in series to the wireless power transfer coil group assembly; the at least one forward high-frequency low-loss wire and the at least one reverse high-frequency low-loss wire cling to each other to form a capacitor; and the inductance-capacitance low-pass filter formed by the space of each of the at least one basic unit is a distributed inductance-capacitance low-pass filter configured to suppress EMI. (Fig. 2 to 7. However, Fig. 2 shows the space)

Re Claim 5; Xing discloses w wherein the magnetic conductive material has electrical conductivity. (Fig. 2 to 7)

Re Claim 6; Xing discloses wherein each of the at least one basic unit comprises a forward high-frequency low-loss wire, a conductive material and a reverse high-frequency low-loss wire; a spatial structure between the forward high-frequency low-loss wire, the conductive material and the reverse high-frequency low-loss wire is a parallel structure, a twisted structure, a stranded structure, a knitted structure, a spiral structure or a combination thereof; the forward high-frequency low-loss wire and the reverse high-frequency low-loss wire are respectively connected in series to the wireless power transfer coil group assembly; the forward high-frequency low-loss wire and the reverse high-frequency low-loss wire cling to each other to form a capacitor; the conductive material is configured to increase a capacitance of the capacitor; and the inductance-capacitance low-pass filter formed by the space of each of the at least one basic unit is a distributed inductance-capacitance low-pass filter configured to suppress EMI. (Fig. 2 to 7)

Re Claim 7; Xing discloses wherein the conductive material has soft magnetic properties. (Fig. 2 to 7)

Re Claim 8; the combination of Xing in view of Tamura discloses wherein the wireless power transfer coil group assembly comprises a coil (13) and a magnetic conductive material (11 c) with an alternating magnetic field for guiding wireless charging; and the coil, the magnetic conductive material and the ECD are provided close to each other. (Par 0050, of Tamura Fig. 1)

Re Claim 8; the combination of Xing in view of Tamura discloses wherein the wireless power transfer coil group assembly comprises a coil (13) and a magnetic conductive material (11 c) with an alternating magnetic field for guiding wireless charging; and the coil, the magnetic conductive material and the ECD are provided close to each other. (Par 0050, of Tamura Fig. 1)

Re Claim 8; the combination of Xing in view of Tamura discloses wherein the wireless power transfer coil (13) group assembly comprises a coil (13) and a magnetic conductive material (11 d) with an alternating magnetic field for guiding wireless charging; and the coil, the magnetic conductive material and the ECD are provided close to each other. (Par 0050, of Tamura Fig. 1)

Re Claims 9-12; the combination of Xing in view of Tamura discloses wherein the magnetic conductive material is provided above the ECD (11D) ; the coil (13) is provided above the magnetic conductive material (11C); the coil, the magnetic conductive material and the ECD are approximately coaxially arranged; (Fig. 1b of Tamura) 
10.	wherein the ECD adopts a sector-shaped structure with the same axis as the coil; the coil (13) is provided below the ECD (11a); the magnetic conductive material (11c) is provided below the coil; the coil, the magnetic conductive material and the ECD are arranged approximately coaxially; (Fig. 1b of Tamura)
11.	wherein the ECD adopts a sector-shaped structure with the same axis as the coil; the coil (13) is provided above the ECD(11b); the magnetic conductive material (11d) is provided below the ECD; and the coil, the magnetic conductive material and the ECD are approximately coaxially provided; (Fig. 1b of Tamura) 
12.	wherein the ECD is a long-line conductive material; the ECD is wound on or clings to a side of wire/wires of coil; the magnetic conductive material is closely provided below the ECD and the coil; (Fig. 1b of Tamura) 
The combination does not disclose a maximum projection length D of the ECD along an axial line of the coil is greater than or equal to 1/8 of a maximum projection length d of the coil; and a distance s between a geometric center of the ECD and the axial line of the coil is less than or equal to the maximum projection length d of the coil.
However choosing a maximum projection length D of the ECD along an axial line of the coil being greater than or equal to 1/8 of a maximum projection length d of the coil; and a distance s between a geometric center of the ECD and the axial line of the coil is less than or equal to the maximum projection length d of the coil would have been obvious to one of the ordinary skill in the art motivated by the desire to form a compact coil structure as shown by Tamura aimed to maximize power transfer.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US 20160315502) in view of Tamura et al. (US 2011/0102125) and further in view of Misawa (US 20180212477)

Re Claim 13; The combination of Xing in view of Tamura discloses wherein the coil comprises at least one sub-coil; the power conversion circuit board.

The combination however does not disclose at least one filter circuit board; wherein the at least one filter circuit board is electrically connected to the power conversion circuit board, the wireless power transfer coil group assembly and the high-frequency power cable; the at least one filter circuit board is configured to remove high-frequency EMI noise of wireless charging to suppress EMI; the at least one filter circuit board is electrically connected between the power conversion circuit board and the high-frequency power cable; the at least one filter circuit board is electrically connected between a plurality of adjacent high-frequency power cables; and the at least one filter circuit board is electrically connected between the wireless power transfer coil group assembly and the high-frequency power cable.
However, Misawa discloses at least one filter circuit board (230); wherein the at least one filter circuit board is electrically connected to the power conversion circuit board (220), the wireless power transfer coil group assembly and the high-frequency power cable; the at least one filter circuit board is configured to remove high-frequency EMI noise of wireless charging to suppress EMI; the at least one filter circuit board is electrically connected between the power conversion circuit board and the high-frequency power cable; the at least one filter circuit board is electrically connected between a plurality of adjacent high-frequency power cables; and the at least one filter circuit board is electrically connected between the wireless power transfer coil (240) group assembly and the high-frequency power cable (the bus interconnecting the component). (Fig. 3).
Therefore, it would been obvious to one of the ordinary skill in the art before the filing of the invention to add a filter to the circuit in order to remove EMI noise.. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US 20160315502) in view of Tamura et al. (US 2011/0102125) and further in view of Maniktala (US 2016/0285318)

Re Claim 14; The combination of Xing in view of Tamura discloses wherein the coil comprises at least one sub-coil; the power conversion circuit board.
The combination does not disclose a bridge circuit; each of the at least one sub-coil is provided with two leads for electrically connecting with the bridge circuit; an output terminal of the bridge circuit is electrically connected to the at least one sub-coil in series through a capacitor; one lead of each of the at least one sub-coil is electrically connected to the bridge circuit; and the other lead of each of the at least one sub-coil is provided on an outer side of a projection of each of the at least one sub-coil along an axis and is connected to the capacitor.
However, Maniktala discloses a bridge circuit (844); each of the at least one sub-coil is provided with two leads for electrically connecting with the bridge circuit; an output terminal of the bridge circuit is electrically connected to the at least one sub-coil in series through a capacitor (842); one lead of each of the at least one sub-coil is electrically connected to the bridge circuit; and the other lead of each of the at least one sub-coil is provided on an outer side of a projection of each of the at least one sub-coil along an axis and is connected to the capacitor. (Fig. 8)
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the filing of the invention to have coupled a bridge rectifier to the coil system so that power can be transferred to the load. 
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. 
Applicant argues that Tamura does not disclose To reduce eddy current in the coil, in paragraph 0011 of patent US2011/0102125 disclose that "the plural conductive wires are connected to each other in parallel, so that an increase of an effective resistance due to an influence of a skin effect in a high-frequency area is reduced", which means that the plural conductive wire is to decrease the eddy current by skin effect, to achieve higher efficiency but not to suppress EMI, either not to increase eddy current to suppress EMI. 
However, the examiner respectfully disagrees, MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS
A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
The description of the applicant’s invention and the drawing shows similar description and structure namely “an eddy current damper (ECD) with a stable electric potential”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
04/14/2022Primary Examiner, Art Unit 2836